DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 54, 56-72, 78, drawn to cells comprising a nucleic acid encoding a chimeric platelet receptor, classified in 435/326.
II. Claim 55, drawn to drawn to cells having a disruption of at least two genes, classified in 435/372.
III. Claim 73 (in part), 74, drawn to a method of producing platelets using the cells of Group I, classified in 435/70.1.
IV. Claims 73 (in part), 77, drawn to platelets, classified in 424/93.72.
V. Claims 73 (in part), 75, 76, drawn to methods of using platelets to treat disease, classified in 424/93.2.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different structures (distinct nucleic acid modifications) and are not used together.  They have different designs (one expresses a heterologous chimeric receptor whereas the other comprises gene disruptions) and therefore have different functions and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the cells of Group I could be used in methods of studying receptor or cell activation via ligands of the chimeric receptor.

Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs Megakaryocytes are a distinct cell type from platelets, which they produce.  Platelets are distinct from megakaryocytes in that they induce blood clotting.  Further, the platelets of Group IV are claimed in a product-by-process format and it is not clear that all such platelets produced will comprise the chimeric receptor of the parent cells.  The two cell types thus have distinct operations, effects and likely different genetic structures.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the the cells of Group I are not made by or used in the process of Group V. 
Invention II is unrelated to Inventions III-V.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions do not share any structure or function as the cells of Group II do not comprise the chimeric receptor of Groups III-V and Groups III-V do not comprise the genetic disruptions of Group II.
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the platelets could be made using typical molecular biology techniques to transfect nucleic acids encoding the chimeric receptor into platelets.
Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different outcomes (production of platelets versus therapy of a disease) and use different products (megakaryocytes are used in Group III whereas Group V uses platelets).
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the cells of Group IV could be used in vitro to study receptor or platelet biology.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1) the inventions have acquired a separate status in the art in view of their different classification;
2) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3) the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
4) the prior art applicable to one invention would not likely be applicable to another invention;
5) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


This application contains claims directed to the following patentably distinct species:
Species Election I, choose two genes from those recited in claim 55;
Species Election II, choose one of the types of further genetic modifications as found in claims 58, 61, 65, 66, 70, 71;
Species Election III, choose one of the intracellular domains recited in claims 62, 63, 67, 68 (if the SEQ ID Nos in claim 63, for example, encode an election from claim 62, please indicate such);
Species Election IV, choose one of the agents as found in claims 75 and 76.
  
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 54 and 55 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
1) the species have acquired a separate status in the art due to their recognized divergent subject matter;

3) the prior art applicable to one species would not likely be applicable to another;
4) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633